Exhibit 10.4
FOURTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT
     FOURTH AMENDMENT, dated as of October 1, 2006 (this “Amendment”), to the
Amended and Restated Loan Agreement dated as of August 13, 2002, among FURMANITE
LIMITED (the “Borrower”), FURMANITE WORLDWIDE, INC. (“Holding”)., the financial
institutions from time to time party thereto (the “Banks”) and BANK OF SCOTLAND,
as Agent for the Banks (in such capacity, the “Agent”), as amended by the First
Amendment dated as of December 31, 2003, the Second Amendment dated as - of
December 31, 2005 and the Third Amendment dated as of March 31, 2006 (the
“Agreement”).
W I T N E S S E T H:
     WHEREAS, the Borrower and Holding have advised the Agent and the Banks that
they desire to amend Section 8.19 of the Agreement;
     WHEREAS, subject to the terms and conditions set forth herein, the parties
have agreed to amend the Agreement as set forth herein;
     NOW, THEREFORE, it is agreed:
     Section 1. Definitions. Terms used in this Amendment which are defined in
the Agreement shall have the meanings specified therein (unless otherwise
defined herein).
     Section 2. Amendment. Effective as of the date hereof, Section 8.19 of the
Agreement is amended by deleting said Section 8.19 and substituting, in lieu
thereof, the following:

    “8.19  Tangible Assets. The aggregate amount of Tangible Assets of all
members of the Consolidated Group that are organized in the UK, the US or
Australia (and any other jurisdiction agreed to in writing by the Agent in its
sole discretion) will be equal to or greater than 70% of the consolidated
Tangible Assets of the Consolidated Group.”

     Section 3. Representations, Warranties and Covenants. Each of the Borrower
and Holding hereby represents and warrants to the Agent and the Banks that as of
the date hereof (a) there exists no Default or Event of Default, (b) all
representations and warranties made by the Borrower and Holding in this
Amendment, the Agreement or in the other Loan Documents or otherwise made by the
Borrower or Holding in writing in connection herewith, or therewith are true and
correct in all respects with the same effect as though such representations and
warranties had been made at and as of such time except to the extent such
representations and warranties were made only as of a specific date, and
(c) each of the Borrower and Holding has performed all obligations and
agreements and complied with all covenants and conditions required by this
Amendment, the Agreement or in the other Loan Documents to be performed or
complied with by it prior to or as of such time.

 



--------------------------------------------------------------------------------



 



     Section 4. Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. All references to the Agreement – in any
other document or instrument shall be deemed to mean the Agreement as amended by
this Amendment. This Amendment shall not constitute a novation of the Agreement,
but shall constitute an amendment thereof.
     Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
     Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[rest of page left intentionally blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

                  FURMANITE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title: Director
 
           
 
  By:   /s/ Joseph Milliron    
 
                Name: Joseph Milliron     Title: Director
 
                FURMANITE WORLDWIDE, INC.
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title: Vice President
 
                BANK OF SCOTLAND, in its capacity as Agent and as a Bank
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to Fourth Amendment to Amended and Restated Loan Agreement]

